United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1841
                                  ___________

William Frank Marshall,              *
                                     *
           Appellant,                *
                                     *
     v.                              * Appeal from the United States
                                     * District Court for the
Don Holloway, Sheriff of Pennington * District of South Dakota.
County, South Dakota,                *
                                     *     [UNPUBLISHED]
           Appellee.                 *
                                ___________

                          Submitted: August 1, 2002
                              Filed: August 14, 2002
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

      William Marshall appeals from the district court’s adverse grant of summary
judgment and dismissal without prejudice of his 42 U.S.C. § 1983 claim. The district
court determined that Marshall failed to exhaust his administrative remedies as
required under 42 U.S.C. § 1997e(a). Because Marshall was not incarcerated or
detained when he filed his complaint, we reverse and remand to the district court to
consider his case on its merits. See Doe v. Washington County, 150 F.3d 920, 924
(8th Cir. 1998). We decline to affirm the judgment on a basis not considered by the
district court. See Cavegn v. Twin City Pipe Trades Pension Plan, 223 F.3d 827, 831
(8th Cir. 2000). We also deny Marshall’s pending motion.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-